This is an appeal by a husband from a decree of the Probate Court, Middlesex County, awarding alimony. The judge made a report of the material facts found by him. The evidence designated for the record on appeal is reported. See Rule 2 of the Rules for the Regulation of Practice before the Full Court (1952), 328 Mass. 693. The husband questions the amount of the award. He also argues that not all the evidence offered at the hearing is contained in the record. The latter contention is frivolous. See Cohen v. Santoianni, 330 Mass. 187, 189-190. Nothing would be added to our jurisprudence by detailed discussion of the assertions in the appellant’s brief. The reported evidence amply warranted the award made by the decree. The contents of the appellant’s Federal income tax returns for the years 1960 to 1963, inclusive, which were the subject of testimony, alone would support the judge or ourselves in finding facts justifying the amount of the award. The decree is affirmed. Costs of appeal, including counsel fees, are to be in the discretion of the Probate Court.

So ordered.